DETAILED ACTION
The amendment filed 4/14/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the applicability of the previous rejection(s) to the instantly amended claim(s) have been fully considered and are persuasive.  Therefore, the rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sladic et al. (US 2021/0324712) who teaches a gravel packing apparatus with a blank section comprising a filtration assembly and configured to be handled (paragraph 84).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 13 and 14 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Sladic et al. (US 2021/0324712).
In regard to claim 1, Sladic et al. disclose a gravel packing apparatus comprising: a base pipe (110, e.g. fig 2A) defining an interior fluid conduit, the base pipe having a production section (center portion fig 2A) configured to provide fluid communication between an exterior of the base pipe and an interior of the base pipe (as through 114, 105), the base pipe having a blank section (107a,b), the blank section configured to be handled when deploying the base pipe and the production section from a surface location into a borehole (paragraph 84, as in fig 2B); a screen (120) surrounding the production section, the screen in fluid communication with an annular region of the borehole and configured to prevent particulate matter from passing therethrough; and a filtration assembly (150/151, paragraph 106 and including 115 as through the base pipe) disposed proximate to the blank section, the filtration assembly including a fluid passage (115, as necessary to provide fluid flow for filtration) extending through a wall of the blank section between an exterior of the blank section and an interior of the blank section.  
In regard to claim 2, Sladic et al. disclose wherein the blank section extends to an end of the base pipe (fig 2A as extending to 111a), the end of the base pipe including a connection arrangement (111A as connected to 106, fig 2A) configured to connect the gravel packing apparatus to another downhole component.  
In regard to claim Sladic et al. disclose wherein the gravel packing apparatus is configured to be deployed in a borehole and form part of a gravel pack (paragraph 109), the gravel pack formed by injecting a gravel slurry into the borehole and advancing the gravel slurry to the annular region of the borehole surrounding the gravel packing apparatus (paragraphs 103-104), and dehydrating the gravel slurry by removing fluid from the gravel slurry (paragraph 113) and flowing the fluid through the screen and the production section to an interior of the base pipe (paragraph 113).  
In regard to claim 4, Sladic et al. disclose wherein the filtration assembly is configured to dehydrate a portion of the gravel slurry surrounding the blank section (paragraphs 104, 112).  
In regard to claim 5, Sladic et al. disclose at least one fluid conduit (130) extending axially along the base pipe, the at least one fluid conduit configured to transport a gravel slurry (paragraph 103).  
In regard to claim 13, Sladic et al. disclose a method of controlling particulates in downhole fluid comprising: deploying a gravel packing apparatus in a borehole in a subterranean region, the gravel packing apparatus including a base pipe (110) defining an interior fluid conduit, the base pipe having a production section configured to provide fluid communication between an exterior of the base pipe and an interior of the base pipe (as through 114, 105), the base pipe having a blank section (107a,b), the blank section configured to be handled when deploying the base pipe and the production section from a surface location into the borehole (paragraph 84, as in fig 2B), the gravel packing apparatus including a screen (120) surrounding the production section, the screen in fluid communication with an annular region of the borehole and configured to prevent particulate matter from passing therethrough; injecting a gravel slurry into the borehole and advancing the gravel slurry to an annular region of the borehole surrounding the gravel packing apparatus (paragraphs 103-104); and dehydrating the gravel slurry to form a gravel pack, wherein the dehydrating includes removing fluid from the gravel slurry through the screen (paragraph 113), and flowing fluid from a portion of the gravel slurry surrounding the blank section via a filtration assembly disposed proximate to the blank section (paragraphs 106-107, 109-112), the filtration assembly including a fluid passage (115) extending through a wall of the blank section between an exterior of the blank section and an interior of the blank section.  
In regard to claim 14, Sladic et al. disclose the blank section extends to an end of the base pipe (as in fig 2B), the end of the base pipe including a connection arrangement (106 or as connected to 106) configured to connect the gravel packing apparatus to another downhole component.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sladic et al. in view of Huh et al. (US 2017/0342809).  Sladic et al. disclose all the limitations of this claim, as applied to claim 5 above, except for teaching that the at least one conduit is configured to provide a fluid path in response to a restriction.  Huh et al. disclose a gravel packing apparatus with at least one fluid conduit (72, 74) extending axially along a base pipe and configured to transport a gravel slurry (paragraph 26) and is configured to provide a fluid path for the gravel slurry in response to a restriction in an annular region that impedes flow of a gravel slurry (paragraphs 25-26 as providing path bypassing “bridging”).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to configure the at least one fluid conduit of Sladic et al. to provide a fluid path in response to a restriction, as taught by Huh et al., in order to ensure effective gravel delivery to desired regions (as in Huh et al. paragraphs 25-26).

Claims 7-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sladic et al. in view of Holmes et al. (US 7,644,854).  Sladic et al. disclose all the limitations of these claims, as applied to claims 1 and 13 above, except for teaching the filtration device as within the pipe wall and not extending beyond an exterior surface of the pipe wall or that the filtration device comprises a porous medium.  
	In regard to claims 7 and 15, Holmes et al. teach a filtration device (figs 2, 3) that extends through the pipe wall and is configured so that the filtration device does not extend radially beyond an exterior surface of the pipe wall (as in fig 2,3).  
In regard to claims 8 and 16, Holmes et al. teach the filtration assembly includes a filtration device having a porous medium (22, col. 3, lines 15-17) fixedly attached to a pipe section (as in fig 2, 3), the porous medium providing fluid communication between an annular region surrounding the blank section and an interior of the base pipe (as in fig 2-3).
In regard to claims 9 and 17, Holmes et al. teach wherein the porous medium includes a beaded matrix (col. 3, lines 17-20).  
	In regard to claims 11 and 19, Holmes et al. teach the filtration device includes a disc (fig 2 as may be considered a disc as being cylindrical, col. 3, lines 15-16) configured to be inserted in and secured to a receptacle in a wall of the blank section.  
In regard to claims 12 and 20, Holmes et al. teach the filtration assembly includes a beaded matrix (col. 3, lines 17-20) attached to a pipe section, the beaded matrix providing fluid communication through the pipe.  
It would have been obvious to one of ordinary skill in the art before the time of effective filing to substitute the filtration assembly of Sladic et al. for that of Holmes et al. since the simple substitution of one known element (filtration assembly) for another to obtain predictable results is considered obvious to one of ordinary skill.
In regard to claims 10 and 18, although it may be considered that neither Sladic et al. nor Holmes et al. teach a plurality of filtration devices, Sladic et al. does teach a plurality of fluid paths arrayed along the blank section (115, fig 2A at least).  Therefore it is considered obvious to one of ordinary skill in the art before the time of effective filing to provide a plurality of filtration devices, as taught by Holmes et al. with the assembly and methods of Sladic et al. in order to provide additional flow and filtration capacity as desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
5/19/2022